Citation Nr: 1012820	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
migraine headaches, evaluated as noncompensable prior to 
July 6, 2007 and as 10 percent disabling as of that date.

2.  Entitlement to an increased rating for service-connected 
chronic back strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
left knee chondromalacia, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
right knee chondromalacia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	American Red Cross

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a noncompensable 
evaluation for migraine headaches, a 20 percent evaluation 
for chronic back strain, and separate 10 percent ratings for 
left and right knee chondromalacia.

The claims were remanded by the Board in May 2008 for 
additional development and to address due process concerns.  
The matters directed by the Board, to include obtaining VA 
treatment records and to schedule the Veteran for 
appropriate VA examinations concerning each disability, have 
been accomplished and the matters returned for appellate 
review.  

In a November 2009 rating decision, the rating assigned for 
service-connected migraine headaches was increased to 10 
percent, effective July 6, 2007.  Despite the increased 
rating granted by the Appeals Management Center (AMC), the 
Veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent decision assigning a higher 
rating, but less than the maximum available benefit, does 
not abrogate the pending appeal).

In the Board's May 2008 remand, it noted that in a September 
2006 informal hearing presentation, the Veteran's 
representative requested an increased rating for the 
Veteran's service-connected posttraumatic stress disorder 
(PTSD) and argued that if the Veteran was rated as 70 
percent disabling for PTSD, his recent claim for a total 
disability rating based upon individual unemployability 
(TDIU) due to service-connected disability would have been 
granted.  See VA Rating Decision, dated April 19, 2006.  
Review of the claims folder reveals that a deferred rating 
decision was issued in November 2009 concerning these 
matters, but no further action has been taken.  Therefore, 
these matters are re-referred to the agency of original 
jurisdiction (AOJ) for appropriate action.  The Board notes 
that as it appears some action has been taken on these 
matters, remanding a claim for TDIU is not warranted.  See 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).  


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's 
migraine headaches have been manifested by characteristic 
prostrating attacks occurring on an average once a month 
over the previous several months.  

2.  The Veteran' headaches have not been shown to be of such 
severity to be productive of severe economic inadaptability

3.  The Veteran's lumbar spine disability is manifested by 
pain, slight limitation of motion, spinal tenderness and 
spasm, but the evidence does not show intervertebral disc 
syndrome (IDS), forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, ankylosis of thoracolumbar 
spine, or any associated neurological disability.  

3.  There is no x-ray evidence of bilateral knee arthritis, 
but there is objective evidence of slight bilateral knee 
instability.  

4.  As of July 26, 2008, the Veteran's bilateral knees were 
shown to have extension limited to 10 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, and no higher, 
for service-connected migraine headaches have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100 (2009).

2.  The criteria for a rating in excess of 20 percent for 
service-connected chronic back strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5235-
5243 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected left knee chondromalacia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 
5257, 5260 (2009).

4.  The criteria for a rating in excess of 10 percent for 
service-connected right knee chondromalacia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 
5257, 5260 (2009).

5.  The criteria for a separate 10 percent rating, and no 
higher, for left knee chondromalacia with limitation of 
extension have been met as of July 26, 2008.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DC 5261 (2009).

6.  The criteria for a separate 10 percent rating, and no 
higher, for right knee chondromalacia with limitation of 
extension have been met as of July 26, 2008.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DC 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are 
appropriate for an increased rating claim whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In 
other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (2009).

		A.	Migraine headaches

Service connection was established for migraine headaches 
with a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.124a, DC 8100, effective December 24, 1991.  See March 
1993 rating decision.  

The Veteran contends that he is entitled to an increased 
rating because he has a migraine once or twice a week, which 
is situated on the right side and which causes the whole 
side of his face and head to throb.  He describes the 
feeling as if his face is puffed out and he had been beaten 
up on that side of his head.  The Veteran asserts that the 
only relief he can get is to take medication and lie down, 
and he reports that the headache will usually go away if he 
can sleep.  The Veteran also reports that he does not know 
when the headaches will occur and that as a result, and 
because of their frequency, he does not like to leave his 
home.  See May 2004 NOD; October 2005 VA Form 9.  

As noted above, the rating assigned for service-connected 
migraine headaches was increased to 10 percent, effective 
July 6, 2007.  See November 2009 rating decision.  Also 
noted above, the Veteran's appeal concerning this service-
connected disability remains before the Board despite the 
increased rating granted by the AMC.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993).  In light of the foregoing, the Board 
will determine whether the Veteran is entitled to a 
compensable disability rating for migraine headaches prior 
July 6, 2007, and a rating in excess of 10 percent as of 
July 6, 2007.  See Francisco, 7 Vet. App. at 58; Hart, 21 
Vet. App. at 509-510.  

Diagnostic Code 8100 provides the rating criteria for 
migraine headaches.  A noncompensable evaluation is assigned 
for headaches with less frequent attacks; a 10 percent 
evaluation is assigned for headaches with characteristic 
prostrating attacks averaging one in two months over the 
previous several months; a 30 percent evaluation may be 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the 
previous several months; and a 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a DC 8100 (2009).

The rating criteria do not define "prostrating," and neither 
has the Court of Appeals for Veterans' Claims.  By way of 
reference, the Board notes that "prostration" is defined as 
"utter physical exhaustion or helplessness" in Webster's New 
World Dictionary of American English, Third College Edition 
(1986), see p. 1080, and as "extreme exhaustion or 
powerlessness" in Dorland's Illustrated Medical Dictionary.  
See 1367 (28th Ed. 1994).

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in February 2003, during which his 
migraine headaches were evaluated and his claims folder was 
reviewed.  He reported flare-ups almost daily with a 
precipitating aura prior to the headache.  The Veteran also 
asserted that he felt dizzy and sick to his stomach before 
the headache, which was usually associated with some 
photophobia, usually affected the occipital area, and was 
also associated with some neck strain.  He reported that he 
had not worked at all since his discharge from service in 
pertinent part due to headaches.  The Veteran was diagnosed 
with history of chronic recurrent migraine headaches.  

The Veteran reported right-sided migraine headaches going 
down to the side of his neck in March 2004.  He noted that 
it felt like the side of his face would fall off and he 
reported that he got nauseated with the headaches and felt 
like he needed to vomit.  The Veteran reported that he had 
to lie down in a dark room when the initial pain developed.  
He asserted that the headaches occurred about two to three 
times per week and denied being given any medications for 
this.  The assessment made was migraine headaches and the 
Veteran was given Verapamil for headaches daily.  See 
primary care note.  

In January 2006, the Veteran reported continuing right-sided 
headaches with nausea and blephrospasms.  The assessment 
made was history of migraine headaches.  Id.  The following 
month, the Veteran reported that he had been exposed to 
serin gas while in service.  He indicated that his headaches 
were daily and that he also had them at night, which were 
worse and woke him up such that he could not rest.  The 
Veteran described a throbbing sensation in his head but 
denied any winter allergy symptoms and scotoma.  The 
assessment made was headaches and a CT scan of his head 
appears to have been ordered.  Id.  In March 2006, the 
Veteran asserted that his headaches were worsening and that 
he was not sleeping at night because they woke him up.  He 
also reported that he got nauseated with them.  The 
assessment was headaches and the examiner noted that they 
were still waiting for a head CT scan to rule out 
intracranial source of headaches as he was exposed to serin 
gas in service.  Id.  No mention of a CT scan was made in 
the following notes.  

The Veteran again reported that his headaches had worsened 
in May 2006, at which time he also reported that they were 
the problem bothering him the most.  He asserted that he was 
awakened at night by headaches but denied any neurological 
changes.  The assessment made was headaches and it appears a 
neurological evaluation was scheduled.  Id.  In September 
2006, the Veteran reported that his headaches were the same 
and that the neurologist had suggested Verapamil for 
treatment.  The assessment made was migraine headaches.  Id.  
The following month, the Veteran reported that his headaches 
had improved a little with Verapamil.  The assessment was 
migraines.  See October 2006 primary care note.  

In January 2007, the Veteran again reported that his 
migraines were better and he was assessed with migraines.  
See primary care note.  In July 2007, however, he reported 
that his headaches were worse, that he was having headaches 
about two to three times per week up to two to three times a 
day.  The Veteran reported that he was very sensitive to 
noise and light and that the pain associated with his 
headaches ranged from a level ten to a three or four when he 
took his medications.  The assessment was migraine 
headaches.  Id.  In December 2007, the Veteran reported 
getting a rebound headache after taking medication for his 
back.  He was assessed with migraine headaches.  Id.  

The Veteran underwent a VA C&P miscellaneous neurological 
disorders examination in July 2008, at which time his 
medical records and claims folder were reviewed.  He 
reported continuing headaches that had been getting 
progressively worse.  Current treatment was reported as 
Zolmitriptan with fair response but nausea as a side effect.  
The Veteran asserted that he had weekly migraine headaches 
during the past year, most of which were prostrating.  The 
usual duration of a headache was reported as one to two 
days.  Physical examination revealed normal fundoscopic and 
mental status examination, intact cranial nerves, normal 
reflexes and cerebellar examination, and no evidence of 
chorea or carotid bruit.  The Veteran was diagnosed with 
migraine headaches.  The examiner reported that there were 
moderate effects on shopping, recreation and travel and 
severe effects on chores and exercise.  

The Veteran also received follow-up care for his headaches 
in July 2008, at which time he reported that he had been 
getting more headaches.  The assessment was migraine 
headaches and the plan was a trial of Zomig.  See primary 
care note.  In May 2009, he reported more headaches and not 
responding to formulary medications.  The assessment was 
migraine headaches and the examiner noted that she suspected 
some of his headaches were stress induced.  Id.  

The Board finds that the evidence described above supports 
the assignment of a 30 percent evaluation for service-
connected migraine headaches during the entire appellate 
period.  This is so because the Veteran has credibly and 
consistently reported constant headaches on a weekly basis.  
More specifically, the Veteran reported almost daily 
headaches with a precipitating aura prior to the headache 
and dizziness, nausea and photophobia during the February 
2003 VA C&P examination.  Subsequent VA treatment records 
reveal that he made similar complaints in March 2004, at 
which time he also reported that he had to lie down in a 
dark room when the initial pain developed and that the 
headaches occurred about two to three times per week.  In 
February and March 2006, the Veteran reported daily 
headaches with nausea and asserted that he also had 
headaches at night, which he indicated were worse and 
frequently woke him up; similar complaints were made in May 
2006.  

The Board acknowledges that the Veteran reported an 
improvement in his migraine headaches in October 2006 and 
January 2007.  In July 2007, however, he reported that his 
headaches were worse, that he was having headaches about two 
to three times per week up to two to three times a day, that 
he was very sensitive to noise and light, and that the pain 
associated with his headaches ranged from a level ten to a 
three or four when he took his medications.  During the July 
2008 VA C&P examination, the Veteran reported weekly 
migraine headaches during the past year, most of which were 
prostrating, with a usual duration of one to two days.  
Finally, in May 2009, the Veteran reported more headaches 
and indicated that they were not responding to medication.  

In light of the foregoing, the Board finds that the severity 
of the Veteran's headaches has more nearly approximated the 
criteria for a 30 percent rating under DC 8100 since the 
inception of this appeal.  As such, a 30 percent rating is 
warranted for the entire period under consideration.

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for service-connected 
migraine headaches at any time during the course of the 
appeal.  The Board acknowledges that the Veteran reported 
that he has not worked at all since his discharge from 
service in part due to headaches.  There is no evidence, 
however, to support a finding that his service-connected 
migraine headaches are manifested by episodes that are 
completely prostrating with prolonged attacks productive of 
severe economic inadaptability.  Rather, the Veteran has 
reported that chronic pain unrelated to his headaches had 
resulted in his unemployed status.  See February 2003 VA C&P 
examination report.  Moreover, the July 2008 VA examiner 
reported only moderate effects on several activities of 
daily living.  As such, the overall disability picture is 
not consistent with the criteria for the next highest rating 
of 50 percent under DC 8100.

		B.	Chronic back strain

Service connection was originally established for chronic 
back strain with a 10 percent evaluation pursuant to 
38 C.F.R. § 4.71a, DC 5295, effective December 24, 1991.  
See March 1993 rating decision.  A 20 percent evaluation, 
also effective December 24, 1991, was subsequently assigned 
in a June 1996 rating decision.  

The Veteran contends that he is entitled to a rating in 
excess of 20 percent because his back just "shuts down" all 
of a sudden, which usually causes him to fall.  He describes 
his spine as being like rubber.  The Veteran asserts that 
after falling, he is unable to get back up on his own and 
needs a couple people to help him up.  As a result, he does 
not get out of the house much, even if people are with him.  
He reports that this occurs about three times per month, 
that it is one of the reasons he can no longer work, that it 
is embarrassing to fall and need help getting up, and that 
it has taken a toll on him psychologically.  See October 
2005 VA Form 9.  

Effective from September 26, 2003, disabilities of the 
lumbar spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51, 454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2009).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective 
neurologic abnormalities including, but not limited to, 
bowel or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note (1) (2009).  

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides ratings in excess of 20 
percent for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine (40 percent); for unfavorable ankylosis 
of the entire thoracolumbar spine (50 percent); and for 
unfavorable ankylosis of entire spine (100 percent).  38 
C.F.R. § 4.71a (2009). 

38 C.F.R. § 4.71a, Note (2) provides that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a (2009).

Under the criteria governing disabilities of the lumbar 
spine, IDS is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating IDS Based on Incapacitating 
Episodes.  This formula provides ratings in excess of 20 
percent disability for IDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); and for IDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent).  38 
C.F.R. § 4.71a (2009).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Note (1) (2009).  

The Veteran underwent a VA C&P joints examination in 
February 2003, at which time his claims folder was reviewed.  
He reported constant and chronic back pain that was 
precipitated by any activity and usually alleviated by 
medication, but denied any surgery.  He asserted that he 
used crutches and a brace all the time, but did not use them 
in coming to the examination.  Physical examination revealed 
that the Veteran came to the exam room walking without any 
apparent limp or discomfort and without using any kind of 
brace, crutch or walker.  He had apparent morbid obesity but 
no pain or tenderness on palpation of his back.  The 
examiner noted that range of motion of the lumbosacral spine 
was, to a certain extent, limited secondary to morbid 
obesity, but that he was able to flex from zero to 85 
degrees, extend from zero to 10 degrees and rotate from zero 
to 20 degrees.  Lateral flexion was reported as zero 
degrees.  Neurological examination revealed no motor 
deficits or sensory loss and his cranial nerves were grossly 
intact.  The examiner also reported no cerebellar 
dysfunction, Romberg sign, abnormal movement or ataxia.  The 
diagnosis was chronic lower back pain most likely secondary 
to degenerative arthritis precipitated by progressive morbid 
obesity.  The examiner reported in a March 2003 addendum 
that x-ray of the lumbosacral spine was unremarkable with no 
evidence of fracture, subluxation or dislocation, or 
degenerative disk disease.  See also imaging report.

A November 2003 private treatment record reveals that the 
Veteran sought treatment for back pain, which he reported 
was a level eight on his lower back and a level seven on 
other portions.  See record from Northside Chiropractic.  

In March 2004, the Veteran reported right thoracic pain and 
indicated that his back continued to hurt with pain going 
down the back of his legs.  He also indicated that he was 
only able to sleep for several hours at a time.  Objective 
examination revealed pain on flexion, thoracic and lumbar 
spasms, and NVI (neurovascularly intact) distally.  The 
assessment was lower back pain.  See primary care note.  

In January 2006, the Veteran reported increased back pain 
and he described a sensation of needles in his back.  
Objective examination revealed tenderness over the lumbar 
spine, full range of motion (FROM) with pain, bilateral 
spasms over the paraspinal area, and NVI distally.  The 
assessment was lower back pain.  Id.  

In September 2006, the Veteran reported severe lower back 
pain and trouble lying down at night as he could not lay 
down and lift up to sit up.  He indicated that he slept 
about two to three hours per night at the maximum.  He was 
assessed with lower back pain.  Id.  The following month, he 
reported back pain, being unable to stand more than 20 
minutes, being unable to walk for a long time, and severe 
back spasms.  Objective examination revealed limited range 
of motion (ROM), bilateral spasms in the lumbar area, and 
NVI distally.  The assessment was lower back pain.  See 
October 2006 primary care note.  

In January 2007, the Veteran reported that Soma had been 
relaxing his back somewhat and that he was sleeping better.  
There were no objective findings related to the Veteran's 
back but he was assessed with lower back pain.  See primary 
care note.  In July 2007, the Veteran reported that his back 
was getting worse and that he thought he might need to have 
surgery.  Objective examination did not include findings for 
the back but the Veteran was assessed with lower back pain.  
Id.  In December 2007, the Veteran reported constant back 
pain with some radiation between the lumbar areas.  
Objective examination revealed tenderness over the lumbar 
spine, limited range of motion secondary to size, and NVI 
distally.  The assessment was lower back pain.  Id.  

The Veteran underwent a VA C&P spine examination in July 
2008, at which time his claims folder and medical records 
were reviewed.  He reported progressively worsening back 
pain that was responding fairly well to treatment, to 
include medication and muscle relaxants.  The Veteran denied 
a history of urinary incontinence, urgency, retention 
requiring catheterization or frequency, nocturia, fecal 
incontinence, obstipation, erectile dysfunction, numbness, 
paresthesia, leg or foot weakness, falls, unsteadiness, 
visual dysfunction and dizziness, but did report a history 
of fatigue, stiffness, weakness, spasms and pain.  He 
reported that the pain was located in his lower back and was 
described as a burning, constant, daily pain of moderate 
severity.  The Veteran also complained of radiating pain, 
which he described as a burning pain radiating to the back 
of his legs.  He denied the use of devices or aids and 
indicated that he was able to walk more than one quarter of 
a mile, but less than one mile.  

Physical examination revealed normal head position, symmetry 
in appearance, and normal gait.  There was no abnormal 
spinal curvature (gibbus, hyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, or reverse lordosis); motor 
examination, muscle tone, sensory examination and reflex 
examination were normal and there was no muscle atrophy.  
The examiner reported that there was no cervical or 
thoracolumbar spine ankylosis and reported that x-rays of 
the lumbosacral spine revealed that vertebral bodies were 
well aligned with no fracture or compression deformity and 
no arthritic findings identified.  The Veteran was diagnosed 
with lumbago and back pain was noted as the problem 
associated with the diagnosis.  The examiner reported that 
the Veteran was unemployed, but not retired, with medical 
problems listed as the reason for unemployment.  The 
examiner also noted moderate effects on traveling, severe 
effects on chores, shopping and exercise, and indicated that 
the Veteran's back diagnosis prevented sports and 
recreation.  

The RO/AMC attempted to schedule the Veteran for a 
subsequent VA examination so that range of motion findings 
could be reported, but the Veteran cancelled the scheduled 
January 2009 examination.   

The Veteran received follow-up care for his back in July 
2008 at which time he reported that his back was stable, 
though he did report intermittent left arm and leg numbness.  
In that regard, the Veteran indicated he had seen a 
neurologist at the University of Tennessee (UT) but that no 
abnormalities were revealed.  There were no objective 
findings related to the Veteran's back.  The assessment was 
lower back pain, stable at present.  The examiner noted that 
the Veteran was to continue medications and that weight loss 
was essential in improving back pain.  See primary care 
note.  

In May 2009, the Veteran reported increasing pain such that 
he could not move his back.  Objective examination revealed 
that the examiner was unable to get much movement.  The 
assessment was lower back pain, stable at present, and the 
examiner again noted that the Veteran was to continue 
medications and that weight loss was essential in improving 
back pain.  See id.  

The evidence of record does not support the assignment of a 
rating in excess of 20 percent for service-connected chronic 
back strain under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
IDS Based on Incapacitating Episodes.  As an initial matter, 
the Board first notes that there is no evidence that the 
Veteran has IDS, nor has there ever been any report of 
incapacitating episodes, let alone incapaciting episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Therefore, the General 
Rating Formula for Rating IDS Based on Incapacitating 
Episodes is not for application.  

Secondly, while acknowledging the Veteran's contentions, the 
Board finds that a higher rating is not warranted in this 
case because there is no evidence that forward flexion of 
the Veteran's thoracolumbar spine is limited to 30 degrees 
or less, or that he has favorable ankylosis of the entire 
thoracolumbar spine.  Rather, the only range of motion 
findings were those reported during the February 2003 VA 
examination.  At that time, the examiner first noted that 
range of motion of the lumbosacral spine was, to a certain 
extent, limited secondary to morbid obesity, but found that 
the Veteran was nevertheless able to flex from zero to 85 
degrees, extend from zero to 10 degrees, rotate from zero to 
20 degrees, and laterally flex to zero degrees.  The flexion 
exhibited by the Veteran during this examination was only 
five degrees shy of normal as outlined in 38 C.F.R. § 4.71a, 
Note (2); Plate V (2009).

Subsequent medical evidence does reveal back spasms and 
tenderness, but range of motion was either described as full 
or was reported as limited with no measurements provided.  
Additionally, it was noted in December 2007 that the range 
of motion in the Veteran's back was limited secondary to his 
size.

No range of motion measurements were provided during the 
most recent July 2008 VA examination and the Veteran 
cancelled a subsequent spine examination in January 2009 
that would have provided the needed measurements.  In 
addition, while the Board acknowledges that the Veteran 
reported increasing pain in May 2009 such that he could not 
move his back, and the examiner reported that s/he was 
unable to get much movement, without range of motion 
measurements, the Board is unable to assess whether the 
Veteran meets the criteria for the next higher rating.  

The Board has also considered whether the Veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note (1) (2009).  While the 
Veteran has reported radiating pain, the record does not 
contain a diagnosis related to neurological abnormality, and 
the Veteran himself reported that a neurological evaluation 
conducted prior to July 2008 was negative.  In addition, the 
Veteran has not reported paresthesia, weakness, and/or bowel 
or bladder problems and neurological examinations in 
February 2003 and July 2008 did not reveal any neurologic 
abnormality on testing.  Based on the foregoing, the 
evidence of record does not support the assignment of a 
separate rating.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
The Board acknowledges that the February 2003 VA examiner 
did not discuss whether there was additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  Importantly, however, the examiner did note that the 
Veteran came to the examination room walking without any 
apparent limp or discomfort and without using any kind of 
brace, crutch or walker.  The examiner also reported that 
range of motion of the lumbosacral spine was, to a certain 
extent, limited secondary to morbid obesity.  Moreover, and 
as noted above, the limitation of flexion exhibited by the 
Veteran was only five degrees less than normal and the 
examiner reported no pain or tenderness on palpation of his 
back.  As such, while there might be some pain or tenderness 
in the Veteran's back, the evidence does not show that it is 
of sufficient severity such that the range of motion of the 
Veteran's back is limited to 30 degrees of forward flexion.   

The Board also points out again that while VA attempted to 
obtain current range of motion measurements, the Veteran 
cancelled a January 2009 VA examination that would have 
provided those measurements.  Based on the evidence before 
it, the Board finds that a rating in excess of 20 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca because this evidence 
does not demonstrate that the Veteran would meet the 
criteria for the next higher rating.  See 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2009).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

		C.	Bilateral knee chondromalacia

Service connection was originally established for right and 
left knee chondromalacia with separate noncompensable 
evaluations pursuant to 38 C.F.R. § 4.71a, DC 5257, 
effective December 24, 1991.  See March 1993 rating 
decision.  Separate 10 percent ratings were subsequently 
assigned in a May 1994 rating decision, also effective 
December 24, 1991.  In the March 2004 rating decision that 
is the subject of this appeal, the RO continued the 10 
percent ratings by analogy under 38 C.F.R. § 4.71a, DC 5010.  
The Board notes that evaluation of a service-connected 
disability in accordance with schedular criteria that 
closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2009).

The Veteran contends that he is entitled to ratings in 
excess of 10 percent because of pain and right knee swelling 
and giving out.  He asserts that he does not leave his house 
because he fears falling.  See October 2005 VA Form 9.  

DC 5010 provides that arthritis due to trauma is to be rated 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is appropriate upon x-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating is appropriate upon 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  DC 5261 
provides ratings of 0 percent for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for extension limited to 15 degrees, 30 percent for 
extension limited to 20 degrees, 40 percent for extension 
limited to 30 degrees, and 50 percent for extension limited 
to 45 degrees.  For rating purposes, normal range of motion 
in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.

The Veteran underwent a VA C&P joints examination in 
February 2003, at which time his claims folder was reviewed.  
He reported constant and chronic bilateral knee pain that 
was precipitated by any activity and usually alleviated by 
medication, but denied any surgery.  He asserted that he 
used crutches and a brace all the time, but did not use them 
in coming to the examination.  Physical examination revealed 
that the Veteran came to the exam room walking without any 
apparent limp or discomfort and without using any kind of 
brace, crutch or walker.  He had apparent morbid obesity.  
Examination of the bilateral knees showed no evidence of 
swelling, edema, crepitus, pain or tenderness on palpation.  
The examiner noted that range of motion of the bilateral 
knees was, to a certain extent, limited secondary to morbid 
obesity, but that he was able to partially squat with 
flexion of the knee from zero to 90 degrees.  The diagnosis 
was chronic bilateral knee pain most likely secondary to 
degenerative arthritis precipitated by progressive morbid 
obesity.  The examiner reported in a March 2003 addendum 
that x-ray of the bilateral knees showed no evidence of 
fracture, subluxation effusion or soft tissue abnormality.  
Review of the March 2003 imaging report reveals that, in 
addition to the foregoing, there was no narrowed joint space 
or any effusion in the joint space of either knee and the 
impression was unremarkable study of both knees.

In March 2004, the Veteran reported bilateral knee pain and 
giving way, right greater than left.  Objective examination 
revealed bilateral crepitus, mild edema, and full range of 
motion (FROM).  The assessment was bilateral knee 
degenerative joint disease (DJD).  See primary care note.  

In January 2006, the Veteran reported increased bilateral 
knee pain and he indicated that he had been told at the 
emergency room that he had left knee gout.  Objective 
examination revealed no clubbing, cyanosis or edema of the 
extremities and sensation was intact bilaterally.  The 
assessment was bilateral knee DJD.  See id.  

In September 2006, the Veteran reported some trouble with 
severe pain in his knees with edema and erythema and the 
joints feeling hot.  He indicated that he had gone to the UT 
emergency room, where he was told he had severe tendonitis.  
Objective examination revealed edema and crepitus of the 
bilateral knees, but no erythema.  The assessment was 
bilateral knee pain.  See id.  The following month, he 
reported knee pain, being unable to stand more than 20 
minutes, being unable to walk for a long time, and severe 
spasms in his legs.  Objective examination revealed no 
clubbing, cyanosis or edema.  The assessment was bilateral 
knee DJD.  See October 2006 primary care note.  

In July 2007, the Veteran reported that his knees were 
getting worse and that he thought he might need to have 
surgery.  Objective examination revealed bilateral crepitus, 
otherwise within normal limits.  The Veteran was assessed 
with bilateral knee DJD.  See primary care note.  In 
December 2007, the Veteran reported swelling of his knees, 
right greater than left.  Objective examination revealed no 
clubbing, cyanosis or edema of the extremities.  The 
assessment was bilateral knee DJD.  Id.  

The Veteran underwent a VA C&P joints examination in July 
2008, at which time he reported that bilateral knee pain was 
progressively worse with current treatment to include 
medication and muscle relaxants.  The examiner noted that 
there was no history of hospitalization or surgery, no 
assistive aides needed for walking, and no constitutional 
symptoms or incapacitating episodes of arthritis.  The 
examiner did note functional limitations on both standing 
and walking, and specifically noted that the Veteran was 
only able to stand for 15 to 30 minutes and was able to walk 
more than one quarter of a mile, but less than one mile.  
The examiner also reported bilateral giving way, 
instability, pain, stiffness and weakness; bilateral locking 
episodes several times per week; and repeated bilateral 
effusion.  There were no episodes of dislocation or 
subluxation, no flare-ups of joint disease, and no 
inflammation.  

Physical examination revealed poor propulsion but no 
evidence of abnormal weight bearing.  Range of motion 
testing of the right knee revealed active motion against 
gravity, passive range of motion, and range of motion 
against strong resistance from 10 to 80 degrees with pain 
beginning at 10 degrees and ending at 80 degrees.  There was 
no additional limitation of motion on repetitive use.  Range 
of motion testing of the left knee revealed active motion 
against gravity and range of motion against strong 
resistance from 10 to 120 degrees with pain beginning at 10 
degrees and ending at 120 degrees.  Passive range of motion 
for the left knee was from 10 to 80 degrees with pain 
beginning at 10 degrees and ending at 120 degrees.  There 
was no additional limitation of motion on repetitive use.  
There was no loss of a bone or part of a bone, no 
inflammatory arthritis, and no joint ankylosis.  

The examiner further noted tenderness and painful movement 
of the bilateral knees with grinding but no bumps consistent 
with Osgood-Schlatters disease, crepitation, mass behind the 
knee, clicks or snaps, instability, patellar abnormality, 
meniscus abnormality, other tendon or bursa, or other knee 
abnormality.  X-rays were reported as showing no fracture, 
subluxation or other bony abnormality and no significant 
arthritic findings.  The Veteran was diagnosed with 
bilateral knee patellofemoral pain.  There were moderate 
effects on chores and traveling and severe effects on 
shopping, exercise, sports and recreation.  

The Veteran also received follow-up care for his knees in 
July 2008, at which time he reported pain and some swelling 
medially in the bilateral knees.  He asserted that he could 
not climb steps easily and had some giving way when he 
walked.  Objective examination revealed stable ligaments, no 
edema, and full range of motion (FROM) with crepitus and 
pain.  The assessment was bilateral knee DJD.  The examiner 
noted that x-rays of the bilateral knees were suggested but 
the Veteran declined at that time.  See primary care note.  

In May 2009, the Veteran reported more pain in his knees 
with giving way and difficulty moving his knees.  Objective 
examination of the knees revealed full range of motion 
(FROM), tenderness, no edema, and stable ligaments.  The 
assessment was bilateral knee DJD.  The examiner again noted 
that x-rays were suggested but declined.  The Veteran 
indicated that he would come back in the next month, and it 
was further noted that when x-rays were obtained, the 
Veteran would be referred to ortho for possible injections.  
See id.  

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, 
the Board must consider which diagnostic code or codes are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

In this case, the Board has determined that the application 
of Diagnostic Code 5257 rather than Diagnostic Code 5010 is 
more appropriate in rating the Veteran's bilateral knee 
disabilities.  This is so because although the Veteran has 
consistently been assessed with bilateral knee DJD, there is 
no x-ray evidence of arthritis in either knee, which is 
required under DCs 5010 and 5003, as discussed above.  
Rather, a March 2003 x-ray of the bilateral knees showed no 
evidence of fracture, subluxation, narrowed joint space or 
any effusion in the joint space of either knee.  See imaging 
report; March 2003 addendum to February 2003 VA examination 
report.  In addition, the July 2008 VA examiner reported 
that X-rays showed no fracture, subluxation or other bony 
abnormality and no significant arthritic findings.  X-rays 
were suggested in May 2009 but the Veteran declined.  

The Veteran's bilateral knee disabilities were previously 
rated pursuant to DC 5257, which provides the rating 
criteria for other impairments of the knee.  Ratings of 10, 
20 and 30 percent are assigned pursuant to these criteria 
for slight, moderate, and severe recurrent subluxation or 
lateral instability, respectively.  The Board finds that 
this diagnostic code is more appropriate in the instant case 
because the Veteran has consistently reported giving way of 
both knees and there is objective evidence of instability.  
See VA treatment records dated March 2004, July 2008 and May 
2009; July 2008 VA C&P joints examination report.  

The evidence of record does not support the assignment of 
ratings in excess of 10 percent for the Veteran's service-
connected bilateral knee disabilities under DC 5257.  This 
is so because the instability noted in the Veteran's knees 
has never been described as more than slight.  See July 2008 
VA C&P joints examination.  Additionally, at the July 2008 
VA examination, the examiner found no instability on 
physical examination.  

The Board is aware that separate ratings may be granted 
based on limitation of flexion and limitation of extension 
of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).  
In this case, the Veteran was able to flex his bilateral 
knees from zero to 90 degrees in February 2003.  In July 
2008, active motion against gravity, passive range of 
motion, and range of motion against strong resistance were 
all reported from 10 to 80 degrees in the right knee; active 
motion against gravity and range of motion against strong 
resistance were reported from 10 to 120 degrees in the left 
knee and passive range of motion for this knee was from 10 
to 80 degrees.  Based on the foregoing, the Veteran has, at 
worst, exhibited flexion limited to 80 degrees, which would 
not support a compensable rating under DC 5260.  The Board 
finds, however, that the Veteran has exhibited extension 
limited to 10 degrees at the time of the July 2008 VA 
examination.  This finding supports the assignment of a 
separate 10 percent evaluation under DC 5261 for both knees 
as of July 26, 2008, the date of the examination.  A rating 
earlier than July 26, 2008 is not warranted, as this was the 
first time that a compensable rating was shown to be 
warranted based on limitation of motion during the course of 
the Veteran's appeal.  While it is noted that the July 2008 
was the first VA examination during the Veteran's appeal, he 
did undergo a VA examination several months before filing 
his claim, and it was also noted in March 2004 that the 
Veteran had full range of motion in both knees.  As such, a 
compensable rating based on limitation of motion of either 
knee is not warranted prior to July 26, 2008.

Consideration has also been given to whether a rating in 
excess of 10 percent is warranted for either knee as of July 
26, 2008 on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  During the July 2008 examination, 
however, the examiner specifically reported that there was 
no additional limitation of motion on repetitive use of 
either knee.  Therefore, while the Board acknowledges that 
the Veteran exhibits pain with motion of both knees, as well 
as his contentions that joint pain has resulted in an 
inability to work, it finds that even taking the effects of 
pain into consideration, a higher rating on the basis of 
limitation of function due to pain is not warranted.  This 
is so because the assignment of the 10 percent ratings for 
the Veteran's service-connected left and right knee 
chondromalacia as of July 26, 2008 contemplates such 
functional loss.  For these reasons, ratings in excess of 10 
percent are not warranted as of this date for the Veteran's 
knee disabilities under 38 C.F.R. §§ 4.40 and 4.45 pursuant 
to the guidelines set forth in DeLuca.

The Board has also considered whether the Veteran's service-
connected bilateral knee disabilities may be rated under 
other diagnostic codes related to the knee and leg.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
remaining diagnostic codes are simply not applicable to the 
Veteran's disabilities, however, as it is neither contended 
nor shown that either knee involves ankylosis (DC 5256); 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint (DC 5258); 
removal of the semilunar cartilage (DC 5259); malunion of 
the tibia and fibula with moderate or marked knee or ankle 
disability, or nonunion of the tibia and fibula with loose 
motion, requiring a brace (DC 5262); or genu recurvatum (DC 
5263).  See VA C&P examination reports dated February 2003 
and July 2008; VA treatment records.

In sum, the Veteran's knee claims are granted as described 
above.

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms exhibited by the Veteran's migraine headaches, 
to include dizziness, nausea and photophobia, and the 
symptoms exhibited by the Veteran's low back and bilateral 
knee disabilities, to include pain, limitation of motion, 
and instability, are contemplated by the rating criteria 
(i.e., 38 C.F.R. § 4.124a, DC 8100 and 38 C.F.R. §4.71a, DCs 
5235-5243 and 5256, respectively), which reasonably describe 
the Veteran's disabilities.  Therefore, referral for 
consideration of an extraschedular rating is not warranted 
for any of his increased rating claims.  



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the March 2004 rating decision that 
is the subject of this appeal, the Veteran was informed of 
the evidence necessary to substantiate a claim for an 
increased rating and was advised of his and VA's respective 
duties in obtaining evidence.  See November 2003 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA and private treatment records, to 
include records from the Social Security Administration 
(SSA), which all pre-date the time frame under 
consideration, have been associated with the claims folder.  
The Veteran was also afforded appropriate VA examinations in 
connection with his claims; and while range of motion 
measurements were not obtained for the Veteran's back 
disability, the Veteran canceled the scheduled examination.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the Veteran.


ORDER

A rating of 30 percent, and no higher, for migraine 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A rating in excess of 20 percent for chronic back strain is 
denied.  

A rating in excess of 10 percent for left knee 
chondromalacia under Diagnostic Code 5257 is denied.  

A rating in excess of 10 percent for right knee 
chondromalacia under Diagnostic Code 5257 is denied.  

A separate 10 percent rating under Diagnostic Code 5261, and 
no higher, for left knee chondromalacia with limitation of 
extension is granted as of July 26, 2008, subject to the 
regulations governing the payment of monetary benefits.

A separate 10 percent rating under Diagnostic Code 5261, and 
no higher, for right knee chondromalacia with limitation of 
extension is granted as of July 26, 2008, subject to the 
regulations governing the payment of monetary benefits.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


